EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT, dated as of April 20, 2015 by and between Reading
International, Inc., a Nevada corporation (the "Company"), and Devasis Ghose
(the "Executive").

 

1.Term of Employment

 

Subject to the provisions of Section 10 below, the Company shall employ the
Executive, and the Executive shall serve the Company in the capacity of Chief
Financial Officer for a one (1) year term commencing on May 11, 2015 and ending
on May 10, 2016 (the "Term of Employment").  This Agreement shall thereafter be
automatically renewed for successive one (1) year terms, unless notice is given
by either party of the intent not to renew no less than sixty (60) days prior to
the end of any term hereof. Term of Employment includes any renewals of this
Agreement as provided above.

 

2.Duties

 

During the Term of Employment, the Executive will serve as the Company's Chief
Financial Officer and will report directly to the Chief Executive Officer. The
Executive shall perform his duties hereunder at the Company's main office during
normal business hours and at all other times and locations necessary for the
Executive to carry out his duties. The Executive shall devote all of his
business time to the Company and shall perform such duties, consistent with his
status as Chief Financial Officer of the Company, as he may be assigned from
time to time by the Chief Executive Officer.

 

3.Compensation

 

During the Term of Employment, the Company shall pay to the Executive as
compensation for the performance of his duties and obligations hereunder a
salary at the rate of $400,000 per annum. Such salary shall be paid in
accordance with the Company's standard payment practices. The Executive's salary
shall not be subject to decrease, but may be increased in the Chief Executive
Officer's discretion based on his annual assessment of the Executive's
performance and other factors.

 

In addition, and subject to the approval of the Chief Executive Officer, the
Company may pay to the Executive an annual target bonus ("Target Bonus") of up
to $200,000 in accordance with the Company's standard payment practices. The
payment of the Target Bonus is within the sole discretion of the Company.

 

4.Expenses and Other Benefits.

 

All travel, entertainment and other reasonable business expenses (including
professional dues and conferences) incident to the rendering of services by the

 

 

01778-000 1 267698 6

 

--------------------------------------------------------------------------------

 

Executive hereunder will be promptly paid or reimbursed by the Company subject
to submission of receipts by the Executive in accordance with the Company's
policies in effect from time to time.

 

The Executive shall be entitled during the Term of Employment to participate in
employee benefit and welfare plans and programs of the Company including,
without any limitation, any key man or executive life and long term disability
insurance, 401(k) or other retirement plans and employee stock option plans to
the extent that senior executives of the Company are generally eligible to
participate and subject to the provisions, rules, regulations, and laws
applicable thereto. Upon the commencement of Executive's employment on May 11,
2015, the Executive shall be granted 100,000 employee stock options, which
options shall vest in equal increments annually over a four (4) year period,
subject only to the Executive's continued service to the Company on the
applicable vesting dates . The exercise price of such options shall be the
closing price of the Class A Common Stock of the Company as reported on the
NASDAQ Capital Market as of the close of business on May 11, 2015. During the
Term of Employment, the Executive shall be entitled to four (4) weeks of
vacation.

 

5.Death or Disability

 

This Agreement shall be terminated by the death of the Executive and also may be
terminated by the Company if the Executive shall be rendered incapable by
illness or any physical or mental disability (individually, a "disability") from
substantially complying with the terms, conditions and provisions to be observed
and performed on his part for a period in excess of ninety (90) consecutive days
or one hundred eighty (180) days in the aggregate during any twelve (12) months
during the Term of Employment. Notwithstanding the foregoing, the Company shall
comply with all applicable disability and leave of absence laws, rules and
regulations to the extent they apply to the Executive.

 

6.Disclosure of Information; Inventions and Discoveries

 

The Executive shall promptly disclose to the Company all processes, trademarks,
inventions, improvements, discoveries and other information
(collectively,"development") directly related to the business of the Company
conceived, developed or acquired by him alone or with others during the Term of
Employment by the Company , whether or not during regular working hours or
through the use of material or facilities of the Company. All such developments
shall be the sole and exclusive property of the Company, and upon request the
Executive shall deliver to the Company all drawings, sketches, models and other
data and records relating to such development.  In the event any such
development shall be deemed by the Company to be patentable, the Executive
shall, at the expense of the Company, assist the Company in obtaining a patent
or patents thereon and execute all documents and do all other things necessary
or proper to obtain letters patent and invest the Company with full title
thereto .

 

-2-

 

 

 

--------------------------------------------------------------------------------

 

7.Non-Competition

 

The Company and the Executive agree that the services rendered by the Executive
hereunder are unique and irreplaceable. During his employment by the Company,
the Executive shall not provide any type of services to any business that in the
reasonable judgment of the Company is, or as a result of the Executive's
engagement or participation would become, directly competitive with any aspect
of the business of the Company.

 

8.Non-Disclosure

 

The Executive will not at any time after the date of this Agreement divulge,
furnish or make accessible to anyone (otherwise than in the regular course of
business of the Company) any knowledge or information with respect to trade
secrets (as defined in the Uniform Trade Secrets Act) of the Company, except to
the extent such disclosure is (a) in the performance of his duties under this
Agreement, (b) required by applicable law, (c) authorized in writing by the
Company, or (d) when required to do so by legal process, that requires him to
divulge, disclose or make accessible such information.

 

9.Remedies

 

The Company may pursue any appropriate legal, equitable or other remedy,
including injunctive relief, in respect of any failure by the Executive to
comply with the provisions of Sections 6 or 7 hereof, it being acknowledged by
the Executive that the remedy at law for any such failure would be inadequate.

 

10.Termination

 

This Agreement and the Executive's employment with the Company may be terminated
by the Company (i) in the event of the Executive's fraud, embezzlement or any
other illegal act committed by Executive in connection with the Executive's
duties as an executive of the Company or (ii) upon thirty (30) days' notice to
the Executive if the Executive shall be in breach of any fiduciary duty to the
Company or any provision of this Agreement other than as provided in clause (i)
above and shall have failed to cure such breach during such thirty (30) day
period (the events in (i) and (ii) shall constitute "Cause").  Any such notice
to the Executive shall specify with particularity the reason for termination or
proposed termination.  In the event of termination under this Section 10 or
under Section 5 (except as provided therein), the Company's unaccrued
obligations under this Agreement shall cease and the Executive shall forfeit all
right to receive any unaccrued compensation or benefits hereunder but shall have
the right to reimbursement  of expenses already incurred.

 

If the Company terminates the Executive without Cause or fails to renew this
Agreement without Cause, the Executive shall only be entitled to salary and
benefits which he was receiving for a period of twelve (12) months following
such termination or non-renewal of this Agreement as the case may be. The twelve
(12) months' salary shall be paid in a lump sum within fourteen (14) days of the
date of termination.  The

- 3 -

 

 

 

 

--------------------------------------------------------------------------------

 

Company shall also pay the Executive's COBRA cost for a period of up to twelve
(12) months following the date of termination or such shorter period iif the
Executive accepts employment with another entity. In addition, if the Company
terminates the Executive without Cause or fails to renew this Agreement without
Cause in connection with or within six (6) months following any Change of
Control of the Company, then the Executive shall be entitled to salary and
benefits for a period of two years from such notice of termination. A Change of
Control shall be deemed to have occurred upon the occurrence of any one (or
more) of the following events : (i) a sale or disposition of all or
substantially all of the assets, or a majority of the outstanding voting stock
of the Company (other than to a member or members of the James J. Cotter, Sr.
family), or (ii) as a result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination or sale of assets in which
the effective control of more than fifty percent (50%) of the voting securities
of the Company is transferred to a party other than a member of the James J.
Cotter, Sr. family. Notwithstanding any termination of the Agreement pursuant to
this Section 10 or by reason of disability under Section 5, the Executive, in
consideration of his employment hereunder to the date of such termination, shall
remain bound by the provisions of Sections 6,7 and 8. Other than as expressly
set forth in this Section 10, the Company shall not be obligated to pay any
severance or other benefits from and after the date of the Executive's
termination.

 

It is intended that this Agreement be drafted and administered in compliance
with Internal Revenue Code (the "Code") Section 409A, including, but not limited
to, any future amendments to Code Section 409A, and any other Internal Revenue
Service or other governmental rulings or interpretations ("IRS Guidance") issued
pursuant to Code Section 409A so as not to subject Executive to payment of
interest or any additional tax under Code Section 409A. In furtherance thereof,
if payment or provision of any amount or benefit hereunder that is subject to
Code Section 409A at the time specified herein would subject such amount or
benefit to any additional tax under Code Section 409A , the payment or provision
of such amount or benefit shall be postponed to the earliest commencement date
on which the payment or provision of such amount  or benefit could be made
without incurring such additional tax. In addition, to the extent that any IRS
Guidance issued under Code Section 409A would result in Executive being subject
to the payment of interest or any additional tax under Code Section 409A, the
parties agree to amend this Agreement as required by law in order to avoid the
imposition of any such interest or additional tax under Code Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Company and Executive. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
"separation from service" (within the meaning of Code Section 409A and IRS
Guidance).

 

11.Resignation

 

In the event that the Executive's services hereunder are terminated under
Section 5 or 10 of this Agreement (except by death), the Executive agrees that
he will

 

-4-

 

 

 

 

--------------------------------------------------------------------------------

 

deliver his written  resignation to the Chief  Executive Officer of
the  Company, such resignation to become effective immediately.

 

12.Data

 

Upon expiration of the Term of Employment or termination pursuant to Section 5
or 10 hereof, the Executive or his personal representative shall promptly
deliver to the Company all books, files, reports, computer databases and files,
computers, memoranda, plans, records and written data of every kind relating to
the business and affairs of the Company which are then in his possession on
account of his employment hereunder, but excluding all such materials in the
Executive's possession which are personal and not property of the Company.

 

13.Arbitration

 

Any dispute or controversy arising under this Agreement or relating to its
interpretation or the breach hereof, including the arbitrability of any such
dispute or controversy, shall be determined and settled by arbitration in Los
Angeles, California pursuant to the Rules then obtaining of the
American Arbitration Association.  Any award rendered herein shall be final and
binding on each and all of the parties, and judgment may be entered thereon in
any court of competent jurisdiction.

 

14.Waiver of Breach

 

Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Executive or of the Company.

 

15.Assignment

 

Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that this Agreement shall inure to the benefit of and be
binding upon the successors and assignees of the Company, upon (a) a sale of all
or substantially all of the Company's assets, or upon merger or consolidation of
the Company with or into any other corporation , and (b) upon delivery on the
effective day of such sale, merger or consolidation to the Executive of a
binding instrument of  assumption  by  such successors and assigns of the rights
and liabilities of the Company under this Agreement,  provided, however, that no
such assignment or transfer will relieve the Company from its payment
obligations hereunder in the event the transferee or assignee fails to timely
discharge them. No rights or obligations of the Executive under this Agreement
may be assigned or transferred other than his rights to compensation and
benefits, which may be transferred by will or operation of law or as otherwise
specifically provided or permitted hereunder or under the terms of any
applicable employee benefit plan.

 

-5-

 

 

 

 

--------------------------------------------------------------------------------

 

16.Notices

 

Any notice required or desired to be given hereunder shall be in writing and
shall be deemed sufficiently given when delivered or 3 days after mailing in
United States certified or registered mail, postage prepaid, to the party for
whom intended at the following address:

 

The Company:

 

Reading International, Inc. 6100 Center Drive, Suite 900 Los Angeles, CA  90045

 

The Executive:

 

Devasis Ghose

c/o Reading International, Inc. 6100 Center Drive, Suite 900 Los Angeles,
California  90045

 

or to such other address as either party may from time to time designate by like notice to the
other.

 

17.General

 

The terms and provisions of this Agreement shall constitute the entire agreement
by the Company and the Executive with respect to the subject matter hereof, and
shall supersede any and all prior agreements or understandings between the
Executive and the Company, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by the Executive and
the Company, and any such amendment or modification or any termination of this
Agreement shall become effective only after written approval thereof has been
received by the Executive. This Agreement shall be deemed to have been drafted
equally by both of the parties hereto and the language of this Agreement shall
not be construed against any party hereto. This Agreement shall be governed by
and construed in accordance with California law.  In the event that any terms or
provisions of this Agreement shall be held to be invalid or unenforceable, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining terms and provisions hereof. In the event of any judicial ,
arbitral or other proceeding between the parties hereto with respect to the
subject matter hereof, the prevailing party shall be entitled, in addition to
all other relief, to reasonable attorneys ' fees and expenses and court costs.

 

18.Indemnification

 

The Company shall at all times (including following the termination of this
Agreement) indemnify the Executive to the fullest extent permitted by law in
effect as of the date  hereof, or as the same may be hereinafter amended ,
against all costs,

 

-6-

 

 

 

 

--------------------------------------------------------------------------------

 

expenses, liabilities and losses (including without limitation, attorneys' fees,
judgments, fines, penalties, and amounts paid in settlement) reasonably incurred
by the Executive in connection with a Proceeding. For the purposes of this
section, a "Proceeding" shall mean any action, arbitration, suit or proceeding,
whether civil, criminal, administrative or investigative , in which the
Executive is made, or is threatened to be made a party to, or a witness in, such
action, arbitration , suit or proceeding by reason of the fact that he is or was
an officer, director or employee of the Company or is or was serving as an
officer, director , member, employee , trustee or agent of any other entity at
the request of the Company.

 

19.Counterparts

 

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. Delivery of an executed counterpart signature page of this
Agreement by facsimile or by e-mail of a PDF document is as effective as
executing and delivering this Agreement in the presence of the other party.

 

 

 

 

 

 

 

(Signatures on following page)

 

-7-

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF , the parties have executed this Agreement as of the day and
year first above written.

 

Picture 5 [rdi-20150331ex10122347ag001.jpg]

 

 



 

--------------------------------------------------------------------------------